FRONTIER FINANCIAL CORPORATION AND SUBSIDIARIES COMPUTATION OF EARNINGS PER SHARE EXHIBIT 11 (In thousands, except per share amounts) For Three Months Ended March 31, 2007 2006 Net Income $ 17,523 $ 15,428 Computation of averageshares outstanding Shares outstanding at beginning of year 45,350 42,657 Shares issued or repurchased during the year times average time outstanding during the year (174 ) 1,559 Average basic shares outstanding 45,176 44,216 Dilutive shares 448 470 Average diluted shares outstanding 45,624 44,686 Basic earnings per share $ 0.39 $ 0.35 Diluted earnings per share $ 0.38 $ 0.35
